FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                               BILL OF COSTS
                         Court of Appeals No. 12-12-00312-CV

                               Trial Court No. 3-41481

Gerald K. Johnson

Vs.

Frederick M. Evans and Christine G. Evans
DOCUMENTS FILED                        AMOUNT       FEE PAID BY
Motion fee                                $15.00    Gerald K. Johnson
Motion fee                                $10.00    Gerald K. Johnson
Motion fee                                $10.00    Gerald Johnson
Motion fee                                $10.00    Stephen Evans
Motion fee                                $20.00    Gerald K. Johnson
Motion fee                                $10.00    Gerald Johnson
Motion fee                                $10.00    Gerald Johnson
Response Filed by Appellant               $10.00    Gerald K. Johnson
Response Filed by Appellee                $10.00    Stephen Evans
Motion fee                                $10.00    Gerald Johnson
Motion fee                                $10.00    Gerald Johnson
Motion fee                                $10.00    Gerald Johnson
Motion fee                                $10.00    Gerald Johnson
Indigent                                  $25.00    Gerald Johnson
Supreme Court chapter 51 fee              $50.00    Gerald Johnson
Filing                                   $100.00    Gerald Johnson
TOTAL:                                   $320.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 10th day of July 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk
FILE COPY